Citation Nr: 1622740	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for jungle rot, bilateral feet.

2.  Entitlement to service connection for bilateral hammertoes, to include as secondary to equinus deformity of foot with metatarsalgia/plantarflexed third metatarsal head, bilateral feet.

3.  Entitlement to service connection for a pilonidal cyst.

4.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a low back condition.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.

7.  Entitlement to service connection for bilateral pes cavus, to include as secondary to equinus deformity of foot with metatarsalgia/plantarflexed third metatarsal head, bilateral feet.

8.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

9.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.

10.  Entitlement to a compensable disability rating for hemorrhoids.

11.  Entitlement to a compensable disability rating for equinus deformity of foot with metatarsalgia/plantarflexed third metatarsal head, bilateral feet, for the period on appeal prior to February 10, 2014, and in excess of 10 percent for the period from February 10, 2014.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in June 2011, August 2011, April 2012, November 2014, and October 2015.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in February 2015.

During the February 2015 Board hearing, the Veteran waived the right to initial RO review of evidence submitted at the hearing.  No additional action is warranted in this regard.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2015).  Additionally, Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, the additional evidence that the Veteran submitted after his August 2014 supplemental statement of the case was issued is subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: service connection for jungle rot of the bilateral feet, bilateral hammertoes, a pilonidal cyst, hypertension, a low back condition, bilateral pes cavus, and sleep apnea.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the Veteran's current erectile dysfunction is related to his service-connected PTSD.

2.  For the period on appeal prior to January 1, 2013, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity.

3.  For the period on appeal from January 1, 2013, the Veteran's PTSD was productive of no more than occupational and social impairment, with deficiencies in most areas, to include work, family relations, and mood.

4.  The Veteran's hemorrhoids are not shown to be thrombotic or irreducible, nor are they shown to result in persistent bleeding and with secondary anemia, or with fissures.

5.  For the period on appeal from August 17, 2009, to September 4, 2014, the Veteran's equinus deformity of foot with metatarsalgia/plantarflexed third metatarsal head, bilateral feet, has been productive of chronic pain and bilateral metatarsalgia with no more than moderate bilateral pes planus.

6.  For the period on appeal from September 5, 2014, the Veteran's equinus deformity of foot with metatarsalgia/plantarflexed third metatarsal head, bilateral feet, is associated with severe bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  For the period on appeal prior to January 1, 2013, the criteria for a disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).
 
3.  For the period on appeal from January 1, 2013, the criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 (2015).

5.  For the period on appeal from August 17, 2009, to September 4, 2014, the criteria for a disability rating of 10 percent for equinus deformity of foot with metatarsalgia/plantarflexed third metatarsal head, bilateral feet, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2015).

6.  For the period on appeal from September 5, 2014, the criteria for a disability rating of 30 percent for equinus deformity of foot with metatarsalgia/plantarflexed third metatarsal head, bilateral feet, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in multiple letters, to include correspondence sent in August 2010, November 2010, March 2011, July 2011, and January 2012.  The Board notes that the Veteran's PTSD claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, pursuant to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, and identified non-VA treatment records.  38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(3).  Also coincident to VA's duty to assist the Veteran in substantiating his claims, VA provided an examination and obtained medical opinions in January 2011, August 2011, August 2014, and September 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Generally, these examinations are adequate to evaluate the nature and severity of his disabilities as the examiners provided sufficient descriptions of the Veteran's disabilities after performing thorough physical examinations.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's attorney solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim for Service Connection for Erectile Dysfunction

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, during the Veteran's Board hearing, he asserted that he has erectile dysfunction due to the medication he takes to treat symptoms of his PTSD.  Further, he asserted that evidence from his primary care physician shows that there is a nexus between these conditions.

VA problem lists dated August 2014 and December 2014 note that the Veteran has psychosexual dysfunction with inhibited sexual excitement and erectile disorder.

In October 2014, VA received a Disability Benefits Questionnaire (DBQ) from private physician Dr. C.H. who opined that the Veteran's erectile dysfunction is most likely secondary to hypertension and medications used to treat his service-connected PTSD.

In light of the foregoing, the Board resolves any doubt in the Veteran's favor and finds that his erectile dysfunction developed secondary to his service-connected psychiatric disorder.  Consequently, the benefit sought on appeal is granted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

III.  Claims for Increased Ratings

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2015).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A.  PTSD

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Here, service connection for PTSD was granted and an initial disability rating of 30 percent was assigned, effective August 17, 2010, by way of the June 2011 rating decision on appeal.

In January 2011, the Veteran underwent a VA examination during which he was diagnosed with mild PTSD.  The examiner noted that the Veteran reported that he has been married for fifteen years, his marriage is "average," and his relationships with his sons are "average" although he has little contact with them.  He reported being a loner and that he likes to be by himself a lot.  With regard to recreation and entertainment, he reported watching television and going to the movies on Sundays.  As per the Veteran, he no longer enjoys concerts or going to clubs.  He reported having episodes of anxiety and crowd avoidance.  The examiner reported that the Veteran is considered mildly impaired with respect to his psychosocial functioning.  At that time, the Veteran did not have a history of suicide attempts or a history of violence/assaultiveness, but had a past history of heavy drinking.

During the examination, the Veteran presented as neatly groomed and appropriately dressed, and the examiner noted that he had the ability to maintain minimum personal hygiene, did not have a problem with activities of daily living, and demonstrated mental competence at that time.  The Veteran's psychomotor activity, speech, thought process, and thought content were unremarkable; he demonstrated a cooperative, relaxed, and attentive attitude; his affect was normal; his mood was neutral; his attention and orientation were intact; he did not have delusions, hallucinations, panic attacks, inappropriate behavior, obsessive/ritualistic behavior, homicidal thoughts, or suicidal thoughts; he demonstrated good impulse control; and he denied problems managing anger or irritability.  Although his remote and immediate memory was normal, his recent memory was mildly impaired.  In addition, he reported difficulty with sleep onset.

The examiner noted that the Veteran also has recurrent distressing dreams of traumatic events that happened in service, is hypervigilant, experiences hyperarousal, has markedly diminished interest or participation in significant activities, and feels detached or estranged from others.

Notably, all of his symptoms were mild in intensity and the Veteran functioned effectively in his occupation as a full-time letter carrier.  The Veteran reported losing two weeks from work during the previous twelve-month period due to stress and noted that he did not feel like going in to work.  Overall, with regard to his occupational functioning, the Veteran reported no significant problems at work and noted that his performance reviews were "average."  The examiner concluded that the Veteran's PTSD signs and symptoms are transient or mild and decrease work efficiency and the Veteran's ability to perform occupational tasks only during periods of significant stress.

In October 2013, a VA physician noted that the Veteran was awake, alert, oriented, and not in distress.  Similarly, December 2013 records from private physician Dr. J.B. indicate that he was alert and oriented, his memory was intact, and his mood and affect were appropriate.  In September 2014, a VA clinician noted the Veteran's report of twice weekly panic attacks and explosive anger outbursts, denial of suicidal/assaultive intent, and report that he has a good relationship with his family.

In January 2015, VA received a PTSD DBQ from the Veteran.  In this report, clinician Dr. W.M. diagnosed the Veteran with PTSD, panic disorder, and depression not otherwise specified (NOS).  Dr. W.M. indicated that it is not possible to differentiate what symptoms are attributable to each diagnosis and endorsed that the Veteran has occupational and social impairment with reduced reliability and productivity.  The clinician also endorsed that the Veteran demonstrates irritability or outbursts of anger and difficulty concentrating for more than one month.  His symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Notable symptoms include depressed mood, anxiety, suspiciousness, panic attacks that occur more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.

During his February 2015 Board hearing, the Veteran reported that he sees a mental health provider once per month, but that his need to see a mental health provider has increased recently.  More specifically, he reported worsening/more frequent panic attacks.  The Veteran reported that he retired just over two years prior to the hearing (in December 2012).  He reported having anger issues at work before retiring and also reported having trouble controlling his anger with his family.  Notably, he indicated that he minimized his symptoms during his VA examination in that he has experienced suicidal ideation.

It is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's PTSD has approximated the schedular criteria for a disability rating of 50 percent for the period on appeal prior to January 1, 2013, which corresponds to the period prior to the Veteran's retirement and onset of worsening symptoms.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

In assigning the 50 percent rating prior to January 1, 2013, the Board notes that the Veteran's PTSD was productive of or characterized by impaired recent memory, markedly diminished interest or participation in significant activities, feelings of detachment and estrangement, significant anxiety without panic attacks, and absences from work due to stress during that period.

The Board has considered the Veteran's February 2015 report that he minimized his symptoms during his VA examination in assigning the 50 percent rating and, as a result, he did not report previous suicidal thoughts.  The Board finds, however, that a rating in excess of 50 percent is not warranted for the period prior to January 1, 2013, as the evidence fails to show that the Veteran demonstrated deficiencies in most areas during this period.  Notably, the Veteran was still able to function effectively at work, reported that he was able to maintain "average" relationships with his family, and did not have problems with impulse control.  In addition, the evidence did not show that he demonstrated more severe symptoms, such as obsessional rituals, abnormal speech, near-continuous panic or depression that affected his ability to function, impaired impulse control, or similar symptoms.

With regard to the period on appeal from January 1, 2013, the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's PTSD has approximated the schedular criteria for a disability rating of 70 percent.  Again, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assign this rating.  See Vazquez-Claudio, 713 F.3d at 117.

In assigning the 70 percent rating, the Board notes that the Veteran's PTSD has been productive of twice weekly panic attacks, explosive anger outbursts, anger issues at work, trouble controlling his anger with his family, difficulty concentrating, and difficulty in adapting to stressful circumstances.  This combination of symptoms indicates that the Veteran's current disability approximates the criteria for a rating that represents occupational and social impairment with deficiencies in most areas, including work, family relations, and mood.

The Board finds that a rating in excess of 70 percent is not warranted for the period from January 1, 2013, because the Veteran's PTSD has not been productive of total occupational and social impairment and he has never demonstrated symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or similar symptoms.

Overall, given that ratings are to be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's symptoms more closely approximate the types of symptoms contemplated by a 50 percent rating for the period prior to January 1, 2013, and a 70 percent rating for the period from January 1, 2013.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The preponderance of the evidence is presently against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hemorrhoids

Under 38 C.F.R. § 4.114, which is the rating schedule that pertains to the digestive system, Diagnostic Code 7336 specifically pertains to hemorrhoids, external or internal, and provides: a noncompensable rating is warranted for hemorrhoids that are mild or moderate; a 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  It is noted that a 20 percent rating is the highest schedular rating for hemorrhoids.

Here, the RO granted service connection for hemorrhoids and assigned a noncompensable rating, effective July 26, 1971, in a January 1972 rating decision.  This rating was continued in February 1972.  As the Veteran neither expressed disagreement with the initial rating assigned nor was any relevant new and material evidence received by VA within one year of the decisions, they are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2015).   The RO continued the Veteran's noncompensable rating by way of an August 2011 rating decision that led to the present appeal.

During his Board hearing, the Veteran reported that he has flare-ups that reoccur "once maybe every couple of months."  In addition, he reported that he has not been advised to undergo surgery, he is currently self-treating his condition, he is not bleeding from his rectum, and he has "some pain from time to time."

In August 2011, a VA examiner noted that the Veteran has issues with hemorrhoids on an intermittent basis when they protrude and bleed.  The examiner noted a history of occasional rectal bleeding that recurs four or more times per year without thrombosis.  Upon examination, the Veteran had internal hemorrhoids that were the size of a nickel.  They were reducible and there was no evidence of the following: prolapse, thrombosis, bleeding, fissures, redundant tissue, anorectal fistula, anal or rectal stricture, and impaired sphincter.

The examiner reported that the Veteran did not have a history of prolapse, recurrent anal infections, proctitis, fecal incontinence, perianal discharge, or hospitalization and surgery.  At that time, the Veteran had anal itching, burning, and difficulty passing stool.  He did not have diarrhea, pain, tenesmus, or swelling.

The Veteran reported missing twelve weeks of work over the previous twelve-month period due to visits to the doctor.

VA treatment records dated September 2014 document a flare-up, rectal itching and pain, twice daily Sitz baths, his use of over-the-counter suppositories, and non-thrombosed external hemorrhoids.  December 2014 records indicate that they are without complication and recent records indicate that the Veteran uses suppositories twice daily.

After review of the evidence, the Board finds that a compensable rating is not warranted.  The Board acknowledges that there is no specific finding that characterizes the size of the hemorrhoids noted during the August 2011 examination, but even assuming the hemorrhoids were large in size, the Board finds that the disability picture contemplated by a 10 percent rating has not been approximated because the Veteran's hemorrhoids are not irreducible, a manifestation that is required to warrant an evaluation of 10 percent.  Additionally, an evaluation of 20 percent is not warranted because the Veteran's condition has not been productive of persistent bleeding with secondary anemia or fissures.  The Board finds, therefore, that the preponderance of the evidence demonstrates that disability due to the Veteran's hemorrhoids has not approximated a compensable rating.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

C.  Equinus Deformity of Foot with Metatarsalgia/Plantarflexed Third Metatarsal Head, Bilateral Feet

Here, the RO granted service connection for plantar warts and assigned a noncompensable rating, effective July 26, 1971, in a January 1972 rating decision.  This rating was continued in February 1972.  As the Veteran neither expressed disagreement with the initial rating assigned nor was any relevant new and material evidence received by VA within one year of the decisions, they are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201.   In August 2010, the Veteran filed an original claim for service connection for unrelated disabilities that the RO construed as a claim for an increased rating for his bilateral foot disability.  The RO continued the Veteran's noncompensable rating by way of an August 2011 rating decision that led to the present appeal.  In August 2014, the RO granted a 10 percent disability rating, effective February 10, 2014, in light of new evidence that showed that the Veteran's disability was initially misdiagnosed.

The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5277-5279, for a musculoskeletal disability of the bilateral feet.  Previously, due to a misdiagnosis, his disability was rated as a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7899-7820 and 7819.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  In addition to Diagnostic Codes 5277 and 5279, the Board finds that Diagnostic Code 5276 is also applicable. 

Under Diagnostic Code 5276, which sets forth the criteria for rating flatfoot (pes planus), a 10 percent evaluation is warranted for moderate bilateral acquired flatfoot disability manifested by weight-bearing lines over or medial to the great toes, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The maximum 50 percent evaluation is warranted for pronounced bilateral disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, and where the condition is not improved by orthopedic shoes or appliances.

Under Diagnostic Code 5277, which provides the criteria for rating bilateral weak foot, a symptomatic condition secondary to many constitutional conditions that is characterized by atrophy of the musculature, disturbed circulation, and weakness is to be rated based on the underlying condition.  The minimum rating for such a condition is 10 percent.

Under Diagnostic Code 5279, a maximum 10 percent rating is warranted for unilateral or bilateral anterior metatarsalgia (Morton's disease).

Here, a VA examiner reported in August 2011 that the Veteran has issues with plantar warts on an intermittent basis.  The examiner noted that the Veteran no longer takes prescription medication for this condition had has not been treated with oral or topical medications during the previous twelve-month period, but that he shaves off lesions on his feet and wears orthotics on a constant or near-constant basis.

The examiner noted that the Veteran did not have skin neoplasms; systemic manifestations due to his condition; debilitating episodes during the previous twelve-month period due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis; or non-debilitating episodes during the previous twelve-month period due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner reported that the condition affected less than 5 percent of the Veteran's total body area and exposed areas, and it manifests as a hardened patch with a small opening over the ball of the foot that is 3cm in diameter, mildly tender, hypertrophic, and thickened. 

February 2014 and June 2014 treatment records from Dr. J.B. indicate that the lesions diagnosed during service were not warts.  The physician opined that the Veteran's current foot problems are the result of a misdiagnosis and subsequent treatment of warts rather than the current and correct diagnosis of equinus deformity of foot with plantarflexed third metatarsal head.  In addition, Dr. J.B. noted that lack of care for the current condition has led to intractable plantar keratosis.

In August 2014, VA acknowledged that the Veteran was misdiagnosed with plantar warts and that the correct diagnosis is equinus deformity with plantarflexed metatarsal head, which was confirmed by X-ray.

In September 2014, a VA examiner noted findings similar to those noted upon examination in August 2011.  Additionally, in September 2014, the examiner noted that the Veteran has difficulty performing work-related activities when his bilateral foot condition flares up, especially ambulatory activities.  Further, the examiner noted that the Veteran has bilateral pes planus and Morton's neuroma associated with his currently service-connected disability (equinus deformity of foot with metatarsalgia/plantarflexed third metatarsal head, bilateral feet).  Treatment records from The Movement Science Center indicate that the Veteran's bilateral metatarsalgia with Morton's neuroma date back to June 2006.

In September 2014, the Veteran reported having functional loss, pain on use and manipulation, and pain that feels like pins and needles during repeated use.  The examiner endorsed that the Veteran has pain, weakness, fatigability, or incoordination that significantly limits his functional ability during flare-ups or when his feet are used repeatedly over a period of time.  There was no indication of swelling on use, extreme tenderness of the plantar surface, marked deformity, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.

The Veteran had characteristic calluses, decreased longitudinal arch height on weight-bearing, and marked pronation.  His weight-bearing lines fell over or medial to the great toes.  There was no lower extremity deformity other than pes planus that caused alteration of the weight-bearing line.

In the Board's estimation, and resolving doubt in favor of the Veteran, his symptoms warrant a 10 percent disability rating under Diagnostic Code 5279 for bilateral metatarsalgia for the period from August 17, 2009, to September 4, 2014.  This rating dates back to August 17, 2009, which is one year prior to the date of the filing of the increased rating claim, because the evidence shows that the Veteran's symptomatic metatarsalgia and neuroma date back to June 2006.  38 U.S.C.A. § 5110(b) (West 2014) (noting that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability occurred).  The Board notes again that 10 percent is the maximum disability rating available for metatarsalgia under Diagnostic Code 5279.

In light of the September 2014 finding of bilateral pes planus associated with the service-connected foot disability, the Board has considered whether a higher rating is warranted under Diagnostic Code 5276 for pes planus during the period from August 17, 2009, to September 4, 2014, but finds that there is no clear evidence of the severity of the Veteran's pes planus until his September 2014 examination.  Thus, the evidence fails to show that the Veteran demonstrated more than mild to moderate pes planus during the period from August 17, 2009, to September 4, 2014, which approximates a rating of no more than 10 percent.

In light of the September 2014 finding that the Veteran's bilateral foot disability is characterized by pronation, accentuated pain on manipulation and use, and characteristic callosities, the Board finds that the Veteran's disability is best approximated by a 30 percent rating for severe bilateral pes planus under Diagnostic Code 5276 for the period on appeal from September 5, 2014, which is the date of the examination.  A rating in excess of 30 percent is not warranted because although marked pronation was noted, the Veteran was negative for extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the Achilles tendon upon manipulation, and indications that his condition is not improved by orthopedic shoes or appliances.

The Board declines to assign both a 10 percent rating for metatarsalgia under Diagnostic Code 5279 and a 30 percent rating for severe bilateral pes planus under Diagnostic Code 5276 for the period on appeal from September 5, 2014, as the assignment of separate ratings would constitute pyramiding. 

Additionally, the Board has considered whether there are any other diagnostic codes, other than Diagnostic Codes 5276 and 5279, that may be used to award a higher rating.  See Butts v Brown, 5 Vet. App. 532, 538 (1993).  However, the competent evidence does not currently show that the Veteran's service-connected disability has been productive of or is related to additional symptomatology or conditions such as malunion or nonunion of the metatarsal bones, hallux rigidus, or other foot injuries.  See 38 C.F.R. § 4.71a.  In addition, although the evidence shows that the Veteran has plantar keratosis associated with his condition, the record is negative for evidence that this is a compensable skin condition under 38 C.F.R. § 4.118.

Based on the foregoing, the Board finds that the Veteran's disability picture more closely approximates the criteria for a 10 percent rating under Diagnostic Code 5279 for bilateral metatarsalgia for the period from August 17, 2009, to September 4, 2014, and a 30 percent rating under Diagnostic Code 5276 for severe bilateral pes planus for the period on appeal from September 5, 2014.


D.  Additional Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology because the schedular criteria for musculoskeletal and psychiatric disabilities contemplate a wide variety of manifestations, to include those shown by the Veteran, and the Rating Schedule contemplates levels of disability due to hemorrhoids that are more severe than what the Veteran has demonstrated.  Accordingly, extraschedular consideration is not warranted.

Furthermore, the evidence does not show that the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board does not doubt that symptoms and limitations caused by the Veteran's service-connected disabilities have had an adverse impact on the Veteran's ability to work; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Again, 38 C.F.R. § 4.1 specifically provides that the schedular criteria are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

Additionally, although the Veteran reported having trouble at work due to PTSD, the Veteran has raised no contentions, and the record includes no evidence, indicating that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  Accordingly, the Board need not consider whether he is entitled to a total disability rating based on individual unemployability due to service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Service connection for erectile dysfunction is granted.

Subject to the applicable regulations concerning the payment of monetary benefits, a disability rating of 50 percent, and no more, is granted for PTSD for the period on appeal prior to January 1, 2013.

Subject to the applicable regulations concerning the payment of monetary benefits, a disability rating of 70 percent, and no more, is granted for PTSD for the period on appeal from January 1, 2013.

A compensable rating for hemorrhoids is denied.

Subject to the applicable regulations concerning the payment of monetary benefits, a disability rating of 10 percent, and no more, is granted for equinus deformity with metatarsalgia/plantarflexed third metatarsal head, bilateral feet, for the period on appeal from August 17, 2009, to September 4, 2014.

Subject to the applicable regulations concerning the payment of monetary benefits, a disability rating of 30 percent, and no more, is granted for equinus deformity with metatarsalgia/plantarflexed third metatarsal head, bilateral feet, for the period on appeal from September 5, 2014.



REMAND

The issues of the Veteran's entitlement to service connection for jungle rot of the bilateral feet, bilateral hammertoes, a pilonidal cyst, hypertension, a low back condition, bilateral pes cavus, and sleep apnea remain before the Board.

Service Connection for Jungle Rot of the Bilateral Feet and Bilateral Hammertoes

In November 2011, the Veteran reported that he was treated by Dr. Hoffman at Southern Orthopedic and Dr. Freilberg for problems with his feet in October 2001 and September 1998, respectively.  Review of the record does not show that records of his treatment by these providers have been associated with the claims file.  As this evidence may be relevant to the Veteran's claims for service connection for jungle rot and hammertoes, the Board finds that these claims must be remanded so that VA may make reasonable efforts to obtain these records.  In addition, although the Veteran reported during his Board hearing and in an August 2011 statement that he was unable to get records of his surgical treatment for his hammertoes from Alabama College of Podiatry and Chicago College of Podiatry, the Board finds that VA should make reasonable efforts to obtain these records on remand.  The Board notes that these records are not relevant with regard to his claim for an increased rating for his service-connected foot disability, as the missing records fall outside the period on appeal.

While on remand, VA must also provide an examination and obtain a medical opinion regarding the etiology of the Veteran's claimed jungle rot and hammertoes.

Service Connection for a Pilonidal Cyst

During his February 2015 Board hearing, the Veteran reported that he acquired three pilonidal cysts during service, underwent surgery to remove cysts in his coccyx (tailbone) area, and currently experiences pain and tenderness.  July 1969 treatment notes in the Veteran's STRs document a diagnosis of an infected pilonidal cyst.  His August 1969 separation examination notes a pilonidal scar.

Generally, the record is negative for evidence of recurrent pain or discomfort after service.  The report of his January 2011 PTSD examination indicates that he had surgery for pilonidal cyst during service, VA treatment records dated January 2012 document the Veteran's report that he has had tenderness in his tailbone area since service and has had to sit on pillows, and a July 2014 problem list from a private facility notes "pilonidal cyst without mention of abscess."  However, in light of the in-service reports, the Board finds that VA must provide an examination to determine whether the Veteran currently has a pilonidal cyst, identify the current residuals of the Veteran's pilonidal cyst removal, and obtain an opinion regarding the etiology of the Veteran's current condition must be obtained on remand.

Service Connection for Hypertension

The Veteran asserts that a doctor told him that his current hypertension developed secondary to his PTSD.  Further, during his Board hearing, he testified that he was told during service that he had elevated blood pressure and asserted that he was diagnosed with hypertension shortly after discharge.  He reported that he was treated by a VA facility in New Orleans during that time and that these records are not available for review.  At present, the record does not show that VA attempted to obtain these records.  Thus, such development should be undertaken on remand.  Thereafter, VA should obtain a medical opinion regarding the etiology of the Veteran's hypertension.

Service Connection for a Low Back Condition

During service in February 1969, the Veteran reported having back pain and a clinician documented an impression of muscle strain.  Thereafter, in March 1969, the Veteran complained of a sore back.  During his Board hearing, he reported that he noticed his back after service, at which time he undertook self-treatment.  Private treatment records from Dr. W.S. that are dated October 2009 document lumbar spine pain and a diagnosis of L4-5 facet joint arthritis.  In light of the foregoing, the Board finds that a medical opinion regarding the likely etiology of his current back condition.

Service Connection for Bilateral Pes Cavus and Sleep Apnea

Finally, the Board notes that the filing of a notice of disagreement confers jurisdiction on the Board and the next step is for the AOJ to issue an SOC.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).  In the absence of an SOC, the claim remains pending.  See 38 U.S.C.A. § 7105(a) (West 2014).  Here, in May 2015 and October 2015, the Veteran filed timely notices of disagreement with the RO's November 2014 and October 2015 denials of his claims for service connection for sleep apnea and bilateral pes cavus, respectively.  To date, the RO has not issued an SOC with respect to these claims.  Thus, these issues are remanded for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records, to include any records from VA facilities in New Orleans.  Specifically, ask the Veteran to provide or authorize VA to obtain records of his treatment by Dr. Hoffman at Southern Ortho, by Dr. Freilberg, at Alabama College of Podiatry, and at Chicago College of Podiatry.

In addition, notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and onset of his claimed conditions.

2.  After completing the development requested above, provide an examination to determine the nature, onset, and etiology of the Veteran's claimed jungle rot, hammertoes, pilonidal cyst, hypertension, and back conditions.  The claims folder should be made available to the examiner for review before the examination, with such review noted in a report.  The examiner should record the full history of the identified disabilities, including the Veteran's competent account of his symptoms.

Jungle Rot and Hammertoes

   (a) First, identify any current foot conditions.  In responding to this inquiry, please state specifically whether the Veteran has "jungle rot" and hammertoes.
   
With respect to the claimed disability of "jungle rot," please consider medical and lay evidence dated both prior to and since the filing of the November 2010 claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.
   
   (b) Second, provide an opinion as to whether it is at least as likely as not that these conditions were caused or aggravated by active service, to include in-service exposure to herbicide agents such as Agent Orange.
   
   (c) Third, provide an opinion as to whether it is at least as likely as not that these conditions had onset within one year of his August 1969 discharge from active service.
   
   (d) Fourth, provide an opinion as to whether it is at least as likely as not that a current foot condition was caused or aggravated (permanently worsened) by the Veteran's service-connected equinus deformity of foot with metatarsalgia/plantarflexed third metatarsal head, bilateral feet.

Pilonidal Cyst

   (a) First, state whether the Veteran currently has a pilonidal cyst and identify any current residuals of the Veteran's in-service pilonidal cyst surgery.  Please specifically address whether the Veteran's complaints of pain and tenderness that have persisted since the in-service surgery, and his need to sit on pillows, are as likely as not (50 percent probability or greater) related to the pilonidal cyst removal in service.
   
   (b) Second, provide an opinion as to whether it is at least as likely as not that an identified condition was caused or aggravated by active service, to include in-service exposure to herbicide agents such as Agent Orange.

Hypertension

   (a) First, provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his active service, to include in-service exposure to herbicide agents such as Agent Orange.

   (b) Second, provide an opinion as to whether it is at least as likely as not that his hypertension had onset within one year of his August 1969 discharge from active service.

   (c) Third, provide an opinion as to whether it is at least as likely as not that his hypertension was caused or aggravated by his service-connected PTSD, including medication prescribed for PTSD.

Back

   (a) First, identify any current back conditions.
   
   (b) Second, provide an opinion as to whether it is at least as likely as not that he has a back condition that was caused or aggravated by active service.  In providing this opinion, please specifically address the February and March 1969 records of treatment for back pain, and related assessment of muscle strain.
   
   (c) Third, provide an opinion as to whether it is at least as likely as not that he has a back condition that had onset within one year of his August 1969 discharge from active service.

The rationale for all opinions expressed should be provided.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3.  Provide the Veteran with a statement of the case regarding the issue of his entitlement to service connection for bilateral pes cavus and sleep apnea.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, return this issue to the Board for its review, as appropriate.

4.  Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


